Case 6:20-cv-01384-RRS-PJH Document 1 Filed 10/27/20 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      LAFAYETTE DIVISION

JOSHUA CAILLIER AND ALACIA CAILLIER,                       CIVIL CASE NO.: 6:20-CV-001384
INDIVIDUALLY AND ON BEHALF OF THEIR
MINOR CHILDREN, KAITLYN CAILLIER,                          JUDGE:
KAIDEN CAILLIER, RHYLEIGH CAILLIER AND
KYSON CAILLIER                                             MAGISTRATE JUDGE:

VERSUS

APPLE NINE HOSPITALITY OWNERSHIP, INC.

                                          NOTICE OF REMOVAL

        Now into Court, through undersigned counsel, comes and appears defendant, APPLE NINE

HOSPITALITY OWNERSHIP, INC. (“APPLE NINE”), who, pursuant to 28 USC §§ 1441 and 1446,

and with full reservation of its rights, respectfully submits this Notice of Removal to the United

States District Court for the Western District of Louisiana, and avers that the captioned matter is

being removed to this Court for the reasons set forth below:

                                                      1.

        On or about October 6, 2020, plaintiffs, JOSHUA CAILLIER                    AND    ALACIA CAILLIER,

INDIVIDUALLY     AND ON BEHALF OF THEIR MINOR CHILDREN,                      KAITLYN CAILLIER, KAIDEN

CAILLIER, RHYLEIGH CAILLIER            AND   KYSON CAILLIER (collectively “Plaintiffs”), filed the

instant civil action in the 15th Judicial District Court for the Parish of Lafayette, State of Louisiana,

entitled Joshua Caillier and Alacia Caillier Individually and on hehalf [sic] of their minor

children, Kaitlyn Caillier, Kaiden Caillier, Rhyleigh Cailler [sic] and Kyson Caillier versus Apple




                       Joshua Caillier, et al. v. Apple Nine Hospitality Ownership, Inc.
                                               Notice of Removal
                                                   Page 1 of 4
Case 6:20-cv-01384-RRS-PJH Document 1 Filed 10/27/20 Page 2 of 4 PageID #: 2




Nine Hospitality Ownership, Inc., Docket No.: C-20204883, Div. K, 15th Judicial District Court,

Lafayette Parish, Louisiana ("the State Court Proceeding").1

                                                           2.

           Service was effected on Apple Nine on October 21, 2020 through its agent for service of

process, C T Corporation, 3867 Plaza Tower Drive, Baton Rouge, LA 70816.2

                                       DIVERSITY JURISDICTION EXISTS

                                                           3.

           Upon information and belief and as alleged in the Petition for Damages that Plaintiffs have

filed in this Court, Plaintiffs are all citizens of and domiciliaries of Vernon Parish, Louisiana.3

                                                           4.

           Apple Nine is a corporation organized under the laws of the state of Virginia whose

principal place of business is located in the state of Virginia.4

                                                           5.

           In light of the foregoing, complete diversity exists between the parties.

                                                           6.

           Furthermore, as detailed in Paragraph 8 of Plaintiffs’ Petition for Damages, the amount in

controversy exceeds $50,000.00, exclusive of interest and costs, and the damages are legally

sufficient for federal court jurisdiction.




1
    See Exhibit “A” – Petition for Damages.

2
    See Exhibit “B” - Notice of Service of Process and Citation upon Apple Nine.

3
    See Exhibit “A” – Petition for Damages.
4
    See Exhibit “C” - Louisiana Secretary of State listing for Apple Nine Hospitality Ownership, Inc.


                            Joshua Caillier, et al. v. Apple Nine Hospitality Ownership, Inc.
                                                    Notice of Removal
                                                        Page 2 of 4
Case 6:20-cv-01384-RRS-PJH Document 1 Filed 10/27/20 Page 3 of 4 PageID #: 3




                                                        7.

        Accordingly, this Court has original jurisdiction over this action, and this case may be

properly removed to this Court pursuant to 28 USC §1441 (a), in that the captioned matter is a

"civil action… where the matter in controversy exceeds the sum or value of $75,000.00, exclusive

of interest and costs, and is between… citizens of different States." 28 USC §1332(a).

         ALL PROCEDURAL REQUIREMENTS FOR REMOVAL ARE OTHERWISE SATISFIED

                                                   8.
        In accordance with 28 USC §§ 1441 and 1446, this Notice of Removal is timely, as it has

been filed not more than thirty (30) days after service upon Apple Nine and within one year of the

initial filing of the suit.

                                                        9.

        The United States District Court for the Western District of Louisiana – Lafayette Division

encompasses Lafayette Parish, the parish in which the state court action is now pending. Therefore,

venue is proper in this Court pursuant to 28 USC § 1441 (a).

                                                        10.

        Additionally, Apple Nine has provided notice to the Clerk of Court for the 15th Judicial

District Court for the Parish of Lafayette through the filing of this Notice of Removal and a Notice

of Filing of Notice of Removal into the record of the State Court Proceeding and has further

notified Plaintiffs by delivery of same to their counsel of record.

                                                        11.

        Pursuant to 28 USC § 1446(d), the filing of the Notice of Removal in this Court and the

filing of same with the state court serves immediately to confer upon this Court exclusive




                         Joshua Caillier, et al. v. Apple Nine Hospitality Ownership, Inc.
                                                 Notice of Removal
                                                     Page 3 of 4
Case 6:20-cv-01384-RRS-PJH Document 1 Filed 10/27/20 Page 4 of 4 PageID #: 4




jurisdiction over this action and simultaneously to divest the state court of jurisdiction with respect

to this action.

                                                     12.

        Apple Nine specifically reserves the right to amend or supplement this Notice of Removal.

        WHEREFORE, defendant, APPLE NINE HOSPITALITY OWNERSHIP, INC., respectfully

prays that this matter be removed to the United States District Court for the Western District of

Louisiana for further proceedings and disposition.

                                                  Respectfully submitted,

                                                  VEAZEY FELDER & RENEGAR, LLC

                                                  /s/ G. Andrew Veazey
                                                  G. ANDREW VEAZEY #21929 T.A.
                                                  BRADFORD H. FELDER #25046
                                                  DONA K. RENEGAR #21834
                                                  REBECCA K. BAYLESS #32334
                                                  2 Flagg Place
                                                  Post Office Box 80948
                                                  Lafayette, Louisiana 70598-0948
                                                  Phone: (337) 234-5350
                                                  Fax: (337) 234-5310
                                                  Email: aveazey@vfrlawfirm.com
                                                  ATTORNEYS FOR APPLE NINE HOSPITALITY
                                                  OWNERSHIP, INC.




                       Joshua Caillier, et al. v. Apple Nine Hospitality Ownership, Inc.
                                               Notice of Removal
                                                   Page 4 of 4
